Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the recitation of the word “it” in line 15 renders the claim indefinite. Examiner suggests changing claim 2, line 15, “when it moves in the up-down direction” to read “when moved in the up-down direction” or similar.
Regarding claim 3, this claim depends from claim 2.
Regarding claim 4, the recitation of the word “it” in line 15 renders the claim indefinite. Examiner suggests changing claim 4, line 15, “when it moves in the up-down direction” to read “when moved in the up-down direction” or similar.
Regarding claim 5, this claim depends from claim 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Akutsu (WO 2018235343 A1) in view of Li et al. (WO 2014101756 A1), hereinafter Li.
Regarding claim 1, Akutsu teaches a steering system including a plurality of steering devices 3a, 3b, 4a, 4b respectively provided for a plurality of steerable wheels 9a, 9b, 14a, 14b that belong to at least one of a front-wheel side and a rear-wheel side of a vehicle, and
wherein the plurality of steering devices 3a, 3b, 4a, 4b respectively include a plurality of steering actuators 13a, 13b, 18a, 18b,
but does not explicitly teach wherein each of at least one of the plurality of steering actuators 13a, 13b, 18a, 18b is disposed on an inner side of a corresponding one of side members of the vehicle.
Li teaches a steer-by-wire apparatus for independently steering the wheels 12 of an electric automobile comprising steering motors 21 configured to independently steer wheels 12, wherein the steering motors 21 are fixedly mounted on the vehicle body on an inner side of frame 31 (FIG. 1, ¶ [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fixedly mount the actuators 13a, 13b, 18a, 18b taught by Akutsu to the body of the vehicle taught by Akutsu in the manner taught by Li to allow the actuators to remain stationary while imparting a torque to respective wheel rack shafts 12a, 12b, 17a, 17b, to allow the steering devices 3a, 3b, 4a, 4b to function as intended while keeping the actuators held rigidly in place, thus reducing overall moving parts and improving overall life of the parts.
	Regarding claim 6, Akutsu in view of Li teaches the steering system according to claim 1, further including a controller 26 configured to control the plurality of steering actuators 13a, 13b, 18a, 18b,
wherein the controller 26 includes a toe-angle reducing controller configured to control the at least one of the plurality of steering actuators 13a, 13b, 18a, 18b to reduce a toe angle of at least one of the steerable wheels 9a, 9b, 14a, 14b (¶ [0014]; controlling the steering of the wheels includes the capability to reduce the toe angle of the wheels) that corresponds to the at least one of the plurality of steering actuators 13a, 13b, 18a, 18b.
Allowable Subject Matter
Claims 2-5 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the prior art does not teach the steering system according to claim 1, wherein each of the tie rods is disposed such that the corresponding one of the front left and right wheels is toed out when it moves in the up-down direction relative to the corresponding one of the body members.
Regarding claim 3, this claim depends from claim 2.
Regarding claim 4, the prior art does not teach the steering system according to claim 1, wherein each of the tie rods is disposed such that the corresponding one of the rear left and right wheels is toed in when it moves in the up-down direction relative to the corresponding one of the body members.
Regarding claim 5, this claim depends from claim 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Hardy whose telephone number is 571-272-4406. The examiner can normally be reached Monday-Friday from 10:00 AM – 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN HARDY/
Patent Examiner, Art Unit 3611

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611